Title: To Thomas Jefferson from Charles Magill, 8 March 1781
From: Magill, Charles
To: Jefferson, Thomas



Sir
Camp near Haw River March 8th. 1781.

This Accompanies a Letter from Colo. Davie, Commissary General for the Southern Army, containing a requistition of Live Stock from the State of Virginia.

Colo. Davie wishes to be informed who is appointed Superintendant of the Provision Supplies for the State of Virginia, as it is necessary the Person appointed should keep up a regular Correspondence with the Commissary General of the Southern Army, giving him information of what Supplies are on hand, and what his future prospects are. On the Sixth Lord Cornwallis, with the main Body of the British Army, moved to high Rochford. A Body of Riflemen covered by our Horse Skirmished with his Lordship for three or four Miles, and by information received from Prisoners and Deserters, kill’d and wounded upwards of a Hundred Men. A Party of Colo. Washingtons Regiment, the same Night, fell in with twenty five Tories, driving in Beeves for the British Troops, and kill’d twenty three of the number. Lord Cornwallis, in taking his present Position, seems to have two objects in view—The cutting off Supplies from Virginia, at least making them take a more Circuitous Route. The other to bring our Army to a General Action, before any number of the Militia can possibly join us. General Lawson, from Virginia, and General Caswell, with a Party of North Carolina Militia, may soon be expected. Neither of their numbers are at present ascertained.
The Army are at present Paraded, and ready to March, occasioned by some late Manoeuvre of the British. Should it be of any importance I shall take the earliest opportunity to communicate it.
I have the honor to be Your Excellency’s most Obedient Humble Servt,

Chas Magill

